TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00286-CV


                         Austin Independent School District, Appellant

                                                 v.

                                    Rodney Anderson, Appellee


               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-GN-19-004070, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Following termination of his employment, Rodney Anderson filed suit against his

former employer, Austin Independent School District (AISD), under the Texas Whistleblower

Act, see Tex. Gov’t Code §§ 554.002-.010, and the Texas Commission on Human Rights Act

(TCHRA), see Tex. Lab. Code §§ 21.051-.061. AISD filed a plea to the jurisdiction, supported

by evidence, which the trial court denied. In this interlocutory appeal, AISD asserts that the trial

court erred in denying its plea because it is protected from suit by governmental immunity and

because Anderson failed to assert a claim for which immunity is waived. See Tex. Civ. Prac. &

Rem. Code § 51.014(a)(8). Because we conclude that the allegations in Anderson’s pleadings

and the jurisdictional evidence are insufficient to support a waiver of immunity under either the

Whistleblower Act or the TCHRA, we reverse the trial court’s order and render judgment

dismissing the suit for lack of jurisdiction.
                                        BACKGROUND

                Anderson was hired as a police officer by AISD in its Police Department in 1995

and was promoted to sergeant in 2004 and to lieutenant in 2010. From 2012 until his termination

in 2019, Anderson’s direct supervisor was Interim Chief, later Assistant Chief, Chris Envoy.

                On March 4, 2018, Anderson sent an anonymous letter to the AISD Board of

Trustees in which he complained about the “current leadership within the District and [the]

Department” and, specifically, their handling of a terroristic threat received at Akins High

School in February 2018. In his letter, Anderson claimed that internal policies and procedures

were not followed during the incident response and that “the chaos that ensued” was “a direct

result of a lack of training for line officers, lack of proper resources, and the lack of experience

of the first line supervision level.”

                Anderson also complained in his anonymous letter to the Board about poor

morale in the Police Department due to conduct by one of his colleagues, Sergeant David

Herrera. According to Anderson’s letter, the Department failed to adequately discipline Herrera

after learning that he had “slapped and used extreme language” toward a student. Anderson

further stated that Herrera had been accused of sexually harassing another officer and that due to

“the treatment from Chief Envoy, Lieutenant Barrera, and the staff in human resources,” the

officer resigned. Anderson did not, however, provide any details as to the harassing conduct that

Herrera had been accused of committing. On April 16, 2018, Anderson sent a formal grievance

to the Board’s outside legal counsel, in which he recited his complaints about the handling of the

terroristic threat and lack of leadership but omitted his complaints about Sergeant Herrera.

                According to the allegations in his live pleadings before the trial court, Anderson

also reported issues concerning Sergeant Herrera directly to Assistant Chief Envoy. Specifically,


                                                 2
in June 2017, Anderson orally informed Envoy that Herrera had been seen sleeping while on

duty. In addition, in January 2019, he orally informed Envoy that Herrera may have improperly

worked overtime duty while on leave under the Family and Medical Leave Act (FMLA). Envoy

responded to Anderson’s oral report about improper overtime by requesting that he send a

follow-up e-mail summarizing what he knew about the situation.

              In compliance with Assistant Chief Envoy’s request, on January 4, 2019,

Anderson sent an e-mail to Envoy, stating that “he was made aware that [Sergeant Herrera] was

possibly working off-duty assignments at the Long Center and the Junior League” while on

FMLA leave and that he was “bringing this to [Envoy’s] attention for further review and or

investigation.” In response to the e-mail, Envoy informed Anderson that he should submit a

formal complaint to initiate an internal affairs investigation. On January 7, 2019, Anderson

submitted a sworn complaint alleging that Herrera “was possibly working off-duty assignments

. . . while off on FMLA,” although he was “not sure of the dates or times of the possible policy

violations.” Following an investigation, the Department determined that Anderson’s allegations

were unsubstantiated and dismissed his complaint.

              On January 18, 2019, Sergeant Herrera filed a grievance against Anderson,

complaining that Anderson had harassed him by improperly sharing his disciplinary history and

threatening his work status.   The matter was assigned to an investigator, attorney Rachael

Maresh. During the course of the investigation, Herrera reported to Maresh that Anderson had

retaliated against him for filing the grievance by removing him from an overtime assignment at a

baseball tournament scheduled for March 1, 2019. Maresh incorporated Herrera’s retaliation

complaint into her ongoing investigation of his harassment complaint.




                                               3
               Through her investigation, Maresh learned that although Anderson was not

Sergeant Herrera’s supervisor, he was in charge of scheduling overtime assignments for the

Police Department. When questioned by Maresh, Anderson denied that he removed Herrera’s

overtime assignment because Herrera had filed a grievance against him. Anderson explained that,

in error, he had “double booked” Herrera and another officer, Officer Thompson, for the same

shift and that he removed Herrera’s assignment to correct the error. Conversely, Thompson told

Maresh that he had signed up for the morning shift and Sergeant Herrera had signed up for the

afternoon shift, but that Anderson later told Thompson to work the full day instead.

               On April 5, 2019, Maresh reported her findings from her investigation on

Sergeant Herrera’s grievance against Anderson in a written executive summary. According

to the summary, Maresh determined that “there was insufficient evidence to find by a

preponderance of the evidence that prohibited harassment [by Anderson against Herrera] had

occurred.” She also concluded, however, that “based on the information and documentation

provided by the interviewees, the preponderance of the evidence supports a finding that

Lieutenant Anderson retaliated against Sergeant Herrera for filing his DIA (Local) complaint by

removing him from an overtime duty.” Maresh reported, “Lt. Anderson’s explanation of the

duty assignment correction and deleting an extra duty on top of a full-duty was not corroborated

by any other interviewees involved with this allegation,” and “no one recalled there being a full

day shift on the schedule originally for the . . . baseball tournament.”

               AISD human resources officials then met with Anderson, informed him of the

results of Maresh’s investigation, and placed him on administrative leave. AISD Chief of

Police, Ashley Gonzalez, then recommended that the district terminate Anderson’s employment,




                                                  4
which the Superintendent approved. Anderson was terminated from his employment effective

April 10, 2019.

               On July 15, 2019, Anderson filed suit against AISD, alleging that AISD violated

the TCHRA because it “discriminated and retaliated against [him] because of his race . . . and

because of his opposition to unlawful employment practices.” Anderson also claims that in

violation of the Whistleblower Act, AISD “discriminated and retaliated against [him] . . .

because he made good faith reports of violations of law committed by AISD and its employees to

appropriate law enforcement authorities.”

               In response to the suit, AISD filed a plea to the jurisdiction on the ground that it

is protected from suit by governmental immunity and that Anderson had failed to establish

a valid waiver of immunity under either the Whistleblower Act or the TCHRA. In support of its

plea, AISD attached Anderson’s deposition testimony and exhibits, along with sworn

declarations from Assistant Chief Envoy and Chief Gonzalez. In their declarations, Envoy

and Gonzalez generally described a series of incidents that, in their view, demonstrated

“performance deficiencies” and led to the decision to recommend termination of Anderson’s

employment. According to Gonzalez’s declaration, the “final straw” occurred when he received

Maresh’s executive summary, concluding that Anderson had retaliated against Herrera for filing

a grievance.

               Anderson filed a response to the plea to the jurisdiction, reciting portions of his

petition, asserting that he had “properly invoked the jurisdiction of the court,” and attaching

his own sworn declaration. Following a hearing, the trial court denied AISD’s plea, and this

appeal followed.




                                                5
                                    STANDARD OF REVIEW

                A plea to the jurisdiction is procedural mechanism “through which a party may

challenge a trial court’s authority to decide the subject matter” of a claim. Texas Dep’t of

State Health Servs. v. Balquinta, 429 S.W.3d 726, 737 (Tex. App.—Austin 2014, pet. dism’d).

Because whether a court has subject-matter jurisdiction is a question of law, we review de novo

a trial court’s ruling on a plea to the jurisdiction. Texas Dep’t of Parks & Wildlife v. Miranda,

133 S.W.3d 217, 225 (Tex. 2004).

                A plea to the jurisdiction may challenge whether the plaintiff has alleged facts

that affirmatively demonstrate a court’s jurisdiction to hear the case, the existence of those

very jurisdictional facts, or both. Texas Dep’t of Transp. v. Lara, 625 S.W.3d 46, 52 (Tex.

2021).   When the jurisdictional plea challenges the pleadings, we determine whether the

plaintiff’s pleadings allege facts affirmatively demonstrating subject-matter jurisdiction.

Miranda, 133 S.W.3d at 226. In making this assessment, we construe the plaintiff’s pleadings

liberally, taking all assertions as true, and look to the plaintiff’s intent. Texas Dep’t of Crim.

Justice v. Rangel, 595 S.W.3d 198, 205 (Tex. 2020). If the pleadings affirmatively negate the

existence of jurisdiction, the plea may be granted without affording the plaintiff an opportunity

to replead. Miranda, 133 S.W.3d at 226.

                When the plea challenges the existence of jurisdictional facts, we must move

beyond the pleadings and consider evidence when necessary to resolve the jurisdictional issues.

Alamo Heights Indep. Sch. Dist. v. Clark, 544 S.W.3d 755, 770 (Tex. 2018); Bland Indep. Sch.

Dist. v Blue, 34 S.W.3d 547, 554-55 (Tex. 2000). When those challenged jurisdictional facts

also implicate the merits of the plaintiff’s claim, as in this case, the plaintiff’s burden mirrors that

of a traditional summary judgment. Lara, 625 S.W.3d at 46 (quoting Mission Consol. Indep.


                                                   6
Sch. Dist. v. Garcia, 372 S.W.3d 629, 634 (Tex. 2012)). Consequently, we review the relevant

evidence in the light most favorable to the plaintiff to determine whether a genuine issue of

material fact exists. Town of Shady Shores v. Swanson, 590 S.W.3d 544, 550 (Tex. 2019) (citing

Miranda, 133 S.W.3d at 226). If the evidence creates a fact question regarding the jurisdictional

issue, then the trial court cannot grant the plea to the jurisdiction, and the fact issue will be

resolved by the fact finder. Miranda, 133 S.W.3d at 227-28. But if the relevant evidence is

undisputed or does not raise a fact question on jurisdiction, we rule on the plea as a matter of

law. See id. at 228.

               Sovereign immunity generally bars suits against the State or its agencies, absent a

clear and unambiguous waiver of immunity by the legislature. Nazari v. State, 561 S.W.3d 495,

500 (Tex. 2018). Under the doctrine of governmental immunity, political subdivisions of the

state, including school districts, share the state’s immunity when performing governmental

functions as the state’s agent. Rosenberg Dev. Corp. v. Imperial Performing Arts, Inc.,

571 S.W.3d 738, 747 (Tex. 2019). Therefore, like sovereign immunity, governmental immunity

implicates a court’s subject-matter jurisdiction and may be asserted through a plea to the

jurisdiction or other procedural vehicle, such as a motion for summary judgment.           Alamo

Heights, 544 S.W.3d at 770. When a governmental defendant challenges jurisdiction on the

basis of immunity, the plaintiff’s burden of affirmatively demonstrating jurisdiction includes

establishing a waiver of immunity. Swanson, 590 S.W.3d at 550.

               Both the Whistleblower Act and the TCHRA, the statutes upon which Anderson’s

claims are based, operate as waivers of governmental immunity to the extent the governmental

entity is liable under the statute. See Tex. Gov’t Code § 554.0035 (waiver of immunity under

Whistleblower Act); University of Hous. v. Barth, 403 S.W.3d 851, 854 (Tex. 2013) (noting that


                                                7
“elements of a claim under the Whistleblower Act are jurisdictional and may not be waived”);

Garcia, 372 S.W.3d at 629 (explaining that TCHRA waives immunity when plaintiff “actually

states a claim for conduct that would violate the [TCHRA]”). In its jurisdictional plea, AISD

challenged both the sufficiency of Anderson’s pleadings and the existence of jurisdictional facts,

with supporting evidence. Thus, our ultimate inquiry is whether the pleaded and unnegated facts

presented by Anderson, taken as true and liberally construed with an eye to the pleader’s intent,

affirmatively demonstrate a claim within the scope of the Whistleblower Act or the TCHRA.

See Brantley v. Texas Youth Comm’n, 365 S.W.3d 89, 94 (Tex. App.—Austin 2011, no pet.).


                                         DISCUSSION

               On appeal, AISD asserts that the trial court erred in denying its plea because,

in its view, the undisputed factual allegations in Anderson’s pleadings and the jurisdictional

evidence affirmatively negate the existence of a valid waiver of governmental immunity under

both the Whistleblower Act and the TCHRA. In reviewing the trial court’s jurisdictional ruling,

we will first examine whether Anderson met his burden to demonstrate a valid waiver of

immunity under the Whistleblower Act and then examine whether he met his burden as to his

discrimination and retaliation claims under the TCHRA.


The Whistleblower Act

       Background Law

               When a trial court’s jurisdiction is premised on a violation of the Whistleblower

Act, the plaintiff meets his burden of affirmatively demonstrating jurisdiction by alleging facts

or, when necessary, producing evidence of facts sufficient to show that (1) he was a public

employee; (2) he made a good-faith report of a violation of law by his employing governmental



                                                8
entity or another public employee; (3) the report was made to an appropriate law-enforcement

authority, and (4) he was subject to an adverse personnel action, such as suspension or

termination, because of the report. Texas Dep’t of Crim. Justice v. McElyea, 239 S.W.3d 842,

849 (Tex. App.—Austin 2007, pet. denied); see Tex. Gov’t Code § 554.002(a).

               In its plea to the jurisdiction, and now on appeal, AISD does not dispute that

Anderson was a public employee, that he reported conduct by his employer or another public

employee, and that he suffered an adverse personnel action. Instead, AISD argues that Anderson

failed to meet his burden to demonstrate a waiver of immunity as to the second and third

elements of a Whistleblower Act claim because his pleadings and the jurisdictional evidence

affirmatively negate the possibility that any report made by Anderson qualifies as “a good faith

report of a violation of law” to “an appropriate law[-]enforcement authority,” as those terms are

used in the Act.

               Section 554.002 of the Whistleblower Act defines “appropriate law[-]enforcement

authority”:


       [A] report is made to an appropriate law[-]enforcement authority if the authority
       is part of a state or local governmental entity or the federal government that the
       employee in good faith believes is authorized to: (1) regulate under or enforce the
       law alleged to be violated in the report; or (2) investigate or prosecute a violation
       of criminal law.


Tex. Gov’t Code § 554.002(b).        As a result, an employee seeking protection under the

Whistleblower Act must prove that “the report was made to an appropriate law-enforcement

authority, or that the employee had a good-faith belief that it was.” Texas Dep’t of Human Servs.

v. Okoli, 440 S.W.3d 611, 614 (Tex. 2014). The issue of whether an employee has made a report

in “good faith” to an appropriate law-enforcement authority has both subjective and objective



                                                9
elements. University of Tex. Sw. Med. Ctr. v. Gentilello, 398 S.W.3d 680, 683 (Tex. 2013). To

establish “good-faith” as it relates to an appropriate law-enforcement authority, the employee

must show that (1) he believed that the reported-to authority was authorized (a) to regulate under

or enforce the law alleged to be violated in the report, or (b) to investigate or prosecute a

violation of criminal law; and (2) his belief was reasonable in light of his training and experience.

See Okoli, 440 S.W.3d at 614.

               “An authority’s power to discipline its own or investigate internally does not

support a good-faith belief that it is an appropriate law-enforcement authority.” McMillen v.

Texas Health & Human Servs. Comm’n, 485 S.W.3d 427, 429 (Tex. 2016) (per curiam) (citing

Gentilello, 398 S.W.3d at 686); see Texas Comm’n on Envt’l Quality v. Resendez, 450 S.W.3d 520,

523 (Tex. 2014) (per curiam) (“Internal-compliance authority, however, cannot support a good-

faith belief that [reported-to authority] had the power to enforce the Government Code’s fraud-

reporting provisions or to pursue criminal charges.”) Instead, the reported-to authority must

possess “outward-looking powers,” McMillen, 485 S.W.3d at 429, and “reports up the chain of

command” are generally insufficient, Okoli, 440 S.W.3d at 614. In other words, to constitute an

appropriate law-enforcement authority under the Act, the reported-to authority must have the

power to enforce, investigate, or prosecute violations of law against third parties outside of the

entity itself, or it must have the power to promulgate regulations governing the conduct of third

parties. Gentilello, 398 S.W.3d at 686.

               In addition, because Section 554.002(b) describes “an appropriate law[-]

enforcement authority” in terms of having certain authority in relation to “the law alleged to be

violated in the report” or “a violation of criminal law,” the particular law that the employee

reported was violated is critical to the determination of whether the report was made to an


                                                 10
appropriate law-enforcement authority. Texas Dep’t of Transp. v. Needham, 82 S.W.3d 314, 320

(Tex. 2002); Resendez, 450 S.W.3d at 523 (concluding that report of criminal violations to

state senator’s office was insufficient to support claim under Act because senator’s investigatory

powers were not prosecutorial). With these principles in mind, we consider the reports made by

Anderson as alleged in his pleadings.


       Reports made to the AISD Board of Trustees

               Liberally construing the allegations in Anderson’s pleadings and viewing those

allegations in the light most favorable to him, the reports that are the basis of Anderson’s

Whistleblower Act claim were made to the AISD Board of Trustees (in his March 2018 letter)

and, separately, to Assistant Chief Envoy. The reported “violations of law” made to the Board,

as alleged by Anderson and reflected in his March 2018 letter are that (1) Sergeant Herrera

“slapp[ed] a handcuffed student and us[ed] extreme language” toward a student in detention, “in

violation of the Penal Code, § 22.04 and AISD Policy No. 1.02.B.2 and 1.02.B.28”; (2) Herrera

sexually harassed a subordinate, in violation of the Texas Labor Code, Chapter 21; and

(3) Assistant Chief Envoy, other police officers, and the AISD superintendent violated various

AISD policies in their “mishandling of a February 22, 2018 terroristic threat.”

               We conclude that the factual allegations in Anderson’s pleadings and the relevant

jurisdictional evidence fail to raise a fact issue regarding whether any of these reports, qualify as

reports made to an “appropriate law [-]enforcement authority” under the Whistleblower Act.

See Tex. Gov’t Code § 554.002(b).        Anderson does not allege, nor is there any evidence

suggesting, that the Board has any authority to “investigate or prosecute” criminal offenses. See

id. (governmental authority is “appropriate law[-]enforcement authority if . . . the employee in



                                                 11
good faith believes [the authority] is authorized to . . . investigate or prosecute a violation of

criminal law”). In addition, neither the allegations nor the evidence show that the Board has any

authority to “regulate under or enforce” any of the allegedly violated laws (i.e., the Penal Code,

the Labor Code, or AISD policies) outside of AISD, against third parties. See id. (governmental

authority is “appropriate law[-]enforcement authority if . . . the employee in good faith believes

[the authority] is authorized to . . . . regulate under or enforce the law alleged to be violated in the

report”). At best, the Board is responsible for internal compliance with its own policies and with

the laws cited by Anderson. See Resendez, 450 S.W.3d at 523 (internal-compliance authority is

insufficient to establish status as appropriate law-enforcement authority). Moreover, given his

expertise and training, Anderson could not have reasonably believed that the Board of Trustees

possessed the authority to regulate under or enforce any of the cited-to laws against third parties,

outside of the school district. See Okoli, 440 S.W.3d at 614. Therefore, to the extent Anderson

relies on his March 2018 letter to the Board to support his Whistleblower claim, we conclude

that the Board is not an “appropriate law-enforcement authority,” within the meaning of the Act.


       Reports made to Assistant Chief Envoy

               Turning to the reports that Anderson alleges he made to Assistant Chief Envoy,

the reported “violations of law” are that Sergeant Herrera (1) was “sleeping on the job, in

violation of [the Texas] Penal Code, Chapter 31”; and (2) worked overtime duty while on leave

under the Family and Medical Leave Act (FMLA), ”in violation of AISD Policy No. 3.09.A.2.”

               As to his report that Herrera was improperly working while on FMLA leave,

Anderson does not allege and the evidence does not suggest that the AISD Police Department

has any “outward-looking powers” to regulate or enforce the FMLA or AISD Policy regarding



                                                  12
use of FMLA leave. See McMillen, 485 S.W.3d at 429. In addition, Anderson does not allege

that working while on FMLA is a violation of criminal law, and we are not aware of any criminal

law prohibiting such work. Finally, given his expertise and training, Anderson could not have

reasonably believed that the Department possessed the authority to regulate under or enforce

either the FMLA or AISD Policy outside of the district.         See Okoli, 440 S.W.3d at 614.

Consequently, the factual allegations in Anderson’s pleadings, taken as true, and the

jurisdictional evidence, viewed in the light most favorable to Anderson, fail to show that he

believed in good faith that Assistant Chief Envoy or the Department was authorized (1) to

regulate under or enforce, outside of the district, the FMLA or AISD Policy, or (2) to investigate

or prosecute a violation the FMLA or AISD Policy as a violation of criminal law. See id.

Therefore, to the extent Anderson relies on his FMLA-leave report to support his Whistleblower

claim, we conclude that Assistant Chief Envoy is not an “appropriate law-enforcement

authority,” within the meaning of the Act.

               To the extent Anderson relies on his report to Assistant Chief Envoy that Herrera

violated Chapter 31 of the Penal Code, however, we recognize that the Police Department within

AISD is authorized to conduct criminal investigations within its jurisdiction. As previously

discussed, “appropriate law-enforcement authority” includes a governmental authority “that

the employee in good faith believes is authorized to . . . investigate or prosecute a violation of

criminal law.” Tex. Gov’t Code § 554.002(b). Consequently, reports to the Department of

violations of criminal law—including violations committed by the Department’s own

employees—may qualify as reports of “violations of law” to an “appropriate law[-]enforcement

authority.” Gentilello, 398 S.W.3d at 686 (noting that “[a] police department employee could

retain the protections of the Whistleblower Act if she reported that her partner [was engaging


                                               13
in criminal narcotics activity] to her supervisor in narcotics or internal affairs division”); see

also Okoli, 440 S.W.3d at 616 (explaining that internal report of violation of criminal law to

police could be protected under Act). Therefore, whether Anderson has demonstrated a valid

Whistleblower Act claim as it relates to his report that Herrera was sleeping on the job, turns on

whether such conduct constitutes “a violation of criminal law,” as that phrase is used in the Act.

See Tex. Gov’t Code § 554.002(b).

               Liberally construed, Anderson alleges that Herrera’s sleeping while on duty

constitutes theft under Chapter 31 of Penal Code because, presumably, he received payment for

work or services not actually performed. Like the definition of “appropriate law[-]enforcement

authority,” the “violation of law” element incorporates a good-faith standard. That is, a plaintiff

is protected by the Whistleblower Act when, in “good faith,” he reports a violation of law.

City of Elsa v. Gonzalez, 325 S.W.3d 622, 626 (Tex. 2010) (per curiam). Consequently, to

prevail on his Whistleblower Act claim Anderson must show that he believed that Herrera’s

sleeping while on duty constituted a violation of law and his belief must have been reasonable

based on his training and experience. See id.

               Chapter 31 of the Penal Code does not expressly criminalize sleeping during

work or even while on police duty. Instead, Section 31.02 provides that “[a] person commits an

offense if he unlawfully appropriates property with intent to deprive the owner of property.”

Tex. Penal Code § 31.02. Nothing in the facts as alleged in Anderson’s pleadings or the

evidence presented suggests that Herrera, by sleeping, intended to deprive AISD of its property.

See Griffin v. State, 614 S.W.2d 155, 159 (Tex. Crim. App. 1981) (“Intent to deprive must be

determined from the words and acts of the accused.”); see also Tex. Penal Code § 31.01

(“[F]ailure to perform the promise in issue without other evidence of intent or knowledge is


                                                14
not sufficient proof that the actor did not intend to perform.”). Moreover, in his deposition

testimony, Anderson was asked whether he believed that he was reporting a violation of law

when he reported Herrera’s sleeping to Envoy. In response, Anderson stated that he did not

know if it was a violation of law but that he knew it was against Department policy. Anderson

was then asked whether based on his experience and training, he would refer a report of an

employee sleeping on the job to the district attorney for prosecution. Anderson replied that he

would not, and he agreed that it would have been frivolous to do so.

                The undisputed evidence presented by AISD in support of its plea affirmatively

demonstrates that Anderson did not subjectively believe that Herrera’s sleeping constituted theft

under the Penal Code and that, objectively, it would have been unreasonable for Anderson to

believe that Herrera’s sleeping while on duty constituted theft. Consequently, Anderson’s report

that Herrera was sleeping while on duty, even if true, is not a good-faith report of a violation

of criminal law.

                In summary, the undisputed allegations in Anderson’s pleadings and the pertinent

jurisdictional evidence, viewed in the light most favorable to Anderson, affirmatively

demonstrate that none of the reports that are the basis of Anderson’s Whistleblower claim qualify

as “a good faith report of a violation of law” to “an appropriate law[-]enforcement authority,”

within the meaning of the Whistleblower Act. Because Anderson failed to meet his burden to

demonstrate a valid waiver of immunity under the Act, the trial court erred in denying AISD’s

plea to the jurisdiction as to this claim.




                                               15
Texas Commission on Human Rights Act

       Background Law

               The TCHRA provides that an employer commits an unlawful employment

practice if because of “race, color, sex, national origin, religion, age, or disability” the employer

“fails or refuses to hire an individual, discharges an individual, discriminates in any other manner

against an individual in connection with compensation or the term, conditions, or privileges of

employment.” Tex. Lab. Code § 21.051(1). In addition, the Act prohibits an employer from

retaliating against an employee for engaging in certain protected activities, including “oppos[ing]

a discriminatory practice.” Id. § 21.055. The Texas Legislature enacted the TCHRA, in part,

to “execut[e] . . . the policies of Title VII of the Civil Rights Act of 1964 and its subsequent

amendments.” Id. § 21.001(1). Consequently, when analyzing a claim brought under the TCHRA,

we may look to federal law interpreting analogous Title VII provisions as authority. In re United

Servs. Auto. Ass’n, 307 S.W.3d 299, 308 (Tex. 2010) (orig. proceeding).

               To establish a claim of unlawful discrimination or retaliation under the TCHRA, a

plaintiff may rely on either direct or circumstantial evidence. Alamo Heights, 544 S.W.3d

at 781-82; Texas Alcoholic Bev. Comm’n v. Moralez, No. 03-19-00588-CV, 2021 Tex. App.

LEXIS 6036, at *20 (Tex. App.—Austin July 29, 2021, no pet.) (mem. op.). Generally, direct

evidence is evidence of “what the defendant did and said,” Garcia, 372 S.W3d at 634, that,

without inference or presumption, establishes discriminatory intent, Jespersen v. Sweetwater

Ranch Apts., 390 S.W.3d 644, 653-54 (Tex. App.—Dallas 2012, no pet.). Once a plaintiff

presents direct evidence, the burden shifts to the employer to show that the same adverse

employment decision would have been made regardless of any discriminatory animus. City of




                                                 16
Austin Police Dep’t v. Brown, 96 S.W.3d 588, 597 (Tex. App.—Austin 2002, pet. dism’d) (citing

Price Waterhouse v. Hopkins, 490 U.S. 228, 244-45 (1989)).

               Because “motives are often more covert than overt,” making direct evidence of

animus hard to come by, a plaintiff may instead establish discrimination or retaliation with

circumstantial evidence. Garcia, 372 S.W.3d at 634. When a plaintiff relies on circumstantial

evidence, we evaluate the plaintiff’s claim by applying the burden-shifting framework

established by the United States Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S.

792 (1973). See Alamo Heights, 544 S.W.3d at 782 (explaining that burden-shifting steps

apply to retaliation claims). Under this framework, a rebuttable presumption of discrimination or

retaliation arises when an employee establishes a prima facie case. Alamo Heights, 544 S.W.3d

at 781.   An employer can defeat this presumption, however, by providing evidence of a

legitimate, nondiscriminatory reason for the employment action. Id. Finally, “once rebutted, the

presumption disappears, and an employee lacking direct evidence cannot prove a statutory

violation without evidence that the employer’s stated reason is false and a pretext for

discrimination.” Id. Although the burdens of production shift under the framework, the burden

of persuasion always remains with the employee. Id.


       Circumstantial Evidence of Race Discrimination

               AISD argues that the trial court erred in denying its plea as to Anderson’s claim

of racial discrimination because, it contends, he failed to adequately plead facts establishing a

prima facie case and because the undisputed jurisdictional evidence affirmatively negates the

existence of a prima facie case.




                                               17
               The precise elements of a prima facie case “vary depending on the

circumstances.” Exxon Mobil Corp. v Rincones, 520 S.W.3d 572, 584 (Tex. 2017). To establish

a prima facie case of racial discrimination based on disparate treatment, the plaintiff must show

that he (1) is a member of a protected class, (2) was qualified for the position at issue, (3) was

subject to an adverse employment action, and (4) was treated less favorably than similarly

situated members outside the protected class.1 Bedgood v. Texas Educ. Agency, No. 03-14-

00030-CV, 2015 Tex. App. LEXIS 1546, at *4 (Tex. App.—Austin Feb. 19, 2015, pet. denied)

(mem. op.) (citing Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142 (2000); Ysleta

Indep. Sch. Dist. v. Monarrez, 177 S.W.3d 915, 917 (Tex. 2005)). Here, AISD does not dispute

that Anderson was qualified for his position, that he is a member of protected class, or that he

was subject to an adverse employment action when he was terminated. Instead, AISD contends

that Anderson has failed to affirmatively show that he was treated less favorably than similarly

situated members outside of his protected class, the fourth element of a prima facie

discrimination case.

               “Employees are similarly situated if their circumstances are comparable in all

material respects, including similar standards, supervisors, and conduct.” Ysleta Indep. Sch.

Dist., 177 S.W.3d at 917. In other words, “[t]he situations and conduct of the employees in

question must be ‘nearly identical.’” Rincones, 520 S.W.3d at 584 (quoting Autozone, Inc. v.

Reyes, 272 S.W.3d 588, 594 (Tex. 2008)).            “Employees with different responsibilities,

supervisors, capabilities, work rule violations, or disciplinary records are not considered to be

       1
          A terminated employee can also establish a prima facie case of discrimination by
showing that he was replaced by someone outside of his protected class. See Texas Tech Univ.
Health Scis. Ctr.-El Paso v. Flores, 612 S.W.3d 299, 305 (Tex. 2020). Anderson, who is
African-American, has not alleged or pleaded any facts showing that he was replaced by
someone who is not African-American.


                                               18
‘nearly identical.’” Id. (quoting Reyes, 272 S.W.3d at 594). “[O]rdinarily, it will not be the

case that a plaintiff is similarly situated to another employee when the plaintiff is subordinate

to that employee.”    Id. (quoting Burks v. Wisconsin Dep’t of Transp., 464 F.3d 744, 751

(7th Cir. 2006)).

               In his pleadings, Anderson states that he is “black-African American,” and that he

was subject to an “adverse employment action” when he was suspended and then, a few days

later, terminated from his employment.2 Anderson also generally alleges that he was “subjected

to racially based disparate treatment,” that there was “favoritism for similarly situated Hispanic

employees . . . and similarly situated Caucasian or white employees,” and that “the actions of

the decision makers in his termination were motivated by considerations of his race.” However,

Anderson does not identify any employees who, in his view, were “similarly situated”; provide

any details as to whether such similarly situated employees had similar standards, supervisors,

and conduct; or describe how these unidentified employees were treated more favorably by

AISD. In short, the factual allegations in Anderson’s pleadings, liberally construed and taken as

       2
            In his petition, and in his response to AISD’s plea to the jurisdiction, Anderson
recites a list of additional actions that he contends were discriminatory and retaliatory, including
(1) being instructed by Assistant Chief Envoy “to write an email outlining his reports regarding
Sergeant Herrera’s violations”; (2) being “transferred from the North Command to the South
Command, increasing the commute from his home . . . by approximately 1.5 hours per day”; and
(3) meeting “with Assistant Chief Envoy to discuss his alleged ‘performance deficiencies.’” For
purposes of discrimination, the TCHRA only addresses “ultimate hiring decisions,” such as
hiring, granting leave, discharging, promoting, or compensating. See Bedgood v. Texas Educ.
Agency, No. 03-14-00030-CV, 2015 Tex. App. LEXIS 1546, at *16 (Tex. App.—Austin Feb. 19,
2015, pet. denied) (mem. op.) ; Ptomey v. Texas Tech Univ., 277 S.W.3d 487, 492 (Tex. App.—
Amarillo 2009, pet. denied). It does not address “every decision made by employers that
arguably might have some tangential effect on employment decisions,” such as disciplinary
filings, reprimands, poor performance reviews, hostility from fellow employees, verbal threats,
or criticism of the employee’s work. Anderson v. Houston Cmty. Coll. Sys., 458 S.W.3d 633,
644 (Tex. App.—Houston [1st Dist.] 2015, no pet.). Under this standard, the additional actions
recited by Anderson in his pleadings do not qualify as “adverse employment actions” for the
purpose of establishing his discrimination claim.


                                                19
true, fail to show that Anderson was treated less favorably than similarly situated members

outside of the protected class.

               In addition, we conclude that the jurisdictional evidence, viewed in the light most

favorable to Anderson, is insufficient to create a fact issue as to whether he was subjected to

disparate treatment because of his race. In his deposition testimony, which AISD submitted

in support of its plea, Anderson was questioned about which employees, if any, he believed

received more favorable treatment from the AISD Police Department. In response, Anderson

identified Assistant Chief Envoy and Sergeant Herrera. As to Envoy, Anderson testified that

Envoy received preferential treatment in 2012, when he was promoted to Captain over Anderson.

According to Anderson, he was ranked higher than Envoy at the time of the promotion; however,

aside from his rank, Anderson provided no other facts suggesting that Envoy was less qualified

than Anderson for that position. Moreover, Anderson does not allege in his pleadings that he

suffered an adverse employment action when he was not promoted in 2012 nor did he raise this

in his complaint with the Texas Workforce Commission (TWC). In light of the amount of time

since that promotion decision, we cannot conclude that this evidence is sufficient to create a fact

issue as to whether Anderson was subjected to disparate treatment by AISD. See Tex. Labor

Code § 21.202 (complaint with TWC must be filed not later than 180th day after date alleged

unlawful employment practice occurred); Prairie View A&M v. Chatha, 381 S.W.3d 500, 513

(Tex. 2012) (concluding that 180-day deadline is jurisdictional prerequisite to suit).

               As to Sergeant Herrera, Anderson stated in his deposition that Herrera received

preferential treatment because although Herrera had violated Department policies on several

occasions, “there was never any action taken.” Anderson acknowledged, however, that he and

Herrera had different ranks within the Department—Herrera being of a lower rank, Sergeant—


                                                20
and that Herrera had different supervisors and job standards than he did. See Reyes, 272 S.W.3d

at 594 (“Employees with different responsibilities, supervisors, capabilities, work rule violations,

or disciplinary records are not considered to be ‘nearly identical.’”). In addition, Anderson does

not allege, and the evidence does not show, that the Department has ever investigated any claim

that Herrera retaliated against a subordinate—the misconduct that Chief Gonzalez asserts was the

“final straw” leading to his decision to recommend Anderson’s termination. See Ysleta Indep.

Sch. Dist., 177 S.W.3d at 917-18 (explaining that to prove discrimination based on disparate

discipline, employee must usually show that misconduct for which he was discharged was nearly

identical to conduct engaged in by employee that was retained). Consequently, the jurisdictional

evidence fails to show that Herrera is “nearly identical” to Anderson for the purpose of

demonstrating discrimination based on disparate treatment. See Rincones, 520 S.W.3d at 584.

               We conclude that Anderson’s racial-discrimination claim, as alleged, is

insufficient to demonstrate a valid waiver of immunity under the TCHRA. Moreover, the

undisputed jurisdictional evidence submitted by AISD affirmatively negates the existence of a

similarly situated employee who received more favorable treatment than Anderson. As a result,

Anderson failed to satisfy his burden to establish a prima facie case of racial discrimination

based on disparate treatment, the only theory of discrimination that he has alleged.


       Direct Evidence of Racial Discrimination

               Although AISD characterizes Anderson’s racial-discrimination claim as relying

solely on circumstantial evidence, we also consider whether there is direct evidence to support

his discrimination claim. Direct evidence of discrimination is evidence that, if believed, proves

the fact of discriminatory intent without inference or presumption. Jespersen, 390 S.W.3d



                                                21
at 653-54. On the other hand, if an inference is required for evidence to be probative as to

the employer’s discriminatory animus in making an employment decision, the evidence is

circumstantial. Id.

               Generally, statements that courts have found constitute direct evidence of

discrimination are insults or slurs against a protected group.       KIPP, Inc. v. Whitehead,

446 S.W.3d 99, 107 (Tex. App.—Houston [1st Dist.] 2014, pet. denied); see Brown v. East Miss.

Elec. Power Ass’n, 989 F.2d 858, 861 (5th Cir. 1993) (noting that “routine use of racial slurs

constitutes direct evidence that racial animus was a motivating factor in an employment

decision”). However, statements and remarks—including insults and slurs—may serve as direct

evidence of discrimination only if they are (1) related to the employee’s protected class,

(2) proximate in time to the employment decision at issue, (3) made by an individual with

authority over the employment decision, and (4) related to the employment decision at issue.

Reyes, 272 S.W.3d at 593; see Jackson v. Cal-W. Packaging Corp., 602 F.3d 374, 380 (5th Cir.

2010); Anderson v. Houston Cmty. Coll. Sys., 458 S.W.3d 633, 644 (Tex. App.—Houston

[1st Dist.] 2015, no pet.). Comments that do not satisfy these four requirements are considered

“stray remarks” and insufficient to establish discrimination. Reyes, 272 S.W.3d at 592.

               In his pleadings, Anderson does not allege that Envoy or Gonzalez made any

statements or took any actions that, without inference or presumption, would demonstrate that

the decision to terminate Anderson was motivated by his race. However, in support of his

response to AISD’s plea, Anderson attached his own sworn declaration.3 In relevant part,

Anderson states in his declaration:


       3
          At the hearing on its plea, and in its reply to Anderson’s response, AISD objected to
these portions of Anderson’s affidavit as inadmissible hearsay. Nothing in the record, however,


                                               22
       [A]t least three African American students reported to me that Asst. Chief Envoy
       referred to them as “n*****” while they were in his care, custody, and control.
       Also, Sergeant Corbet reported Assistant Chief Envoy using the word “n*****”
       in his presence.


There can be no dispute that these statements, if proven, are offensive racial slurs and that Envoy

was Anderson’s supervisor and involved with the decision to terminate his employment, even if

Gonzalez actually made the decision to recommend termination. See Russell v. McKinney Hosp.

Venture, 235 F.3d 219 (5th Cir. 2000) (“We therefore look to who actually made the decision

or caused the decision to be made, not simply to who officially made the decision.”); Reyes,

272 S.W.3d at 593 (explaining that “discriminatory animus by a person other than the decision-

maker may be imputed to an employer if evidence indicates that the person in question possessed

leverage or exerted influence over the decision-maker”). Therefore, whether the statements

qualify as direct evidence of discriminatory intent turns on whether they were made at a time

proximate to Anderson’s suspension and termination in April 2019 and whether they are related

to the decision to suspend and then terminate Anderson’s employment.

               Aside from Anderson’s declaration, there is no evidence, including Anderson’s

own deposition testimony, that Envoy made any racial slurs or other racist statements. In

addition, in his declaration, Anderson does not include any factual details about when the

alleged statements were made or that otherwise suggest that the statements were made shortly

before Anderson’s suspension and termination. In other words, there is no evidence showing

that the slurs were made “proximate in time to the employment decision at issue.” See Reyes,


shows that AISD obtained a ruling on its objection. See Tex. R. App. P. 33.1; Stone v. Midland
Multifamily Equity REIT, 334 S.W.3d 371, 374 (Tex. App.—Dallas 2011, no pet.) (noting that
“[a]n objection that an affidavit contains hearsay is an objection to the form of the affidavit” and
that “[t]he failure to obtain a ruling from the trial court on an objection to the form of an affidavit
waives the objection”).


                                                  23
272 S.W.3d at 593; Anderson, 458 S.W.3d at 645 (concluding that evidence that supervisor

used racial slur was not direct evidence of discrimination because employee did not “identify an

adverse employment action that occurred proximately in time to [supervisor’s] use of racial slur”

or present evidence “that the comment related to an adverse employment decision”). Similarly,

there is no evidence suggesting that the statements were related to Anderson’s suspension and

termination. See Reyes, 272 S.W.3d at 593; see also Texas Tech Univ. Health Scis. Ctr.-El Paso

v. Flores, 612 S.W.3d 299, 313 (Tex. 2020) (explaining that generally comments about protected

status constitute direct evidence of discriminatory intent only if they “are tied to the adverse

employment action at issue both in terms of when and by whom they were made”) (quoting

Goudeau v. National Oilwell Varco, L.P., 793 F.3d 470, 475 (5th Cir. 2015))). We cannot

conclude that Anderson’s declaration, showing that Envoy used racial slurs at some unknown

time in some unknown context, is sufficient to constitute direct evidence of discriminatory intent.

Viewing Anderson’s declaration in the light most favorable to him, a reasonable fact finder could

not conclude without inference or presumption that the decision to suspend and then terminate

Anderson’s employment was motived by race. See Jespersen, 390 S.W.3d at 653-54.

               In summary, Anderson has failed to allege facts or present evidence that, if

believed, constitutes direct evidence of racial discrimination or, alternatively, to establish a prima

facia case of racial discrimination. As a result, Anderson failed to affirmatively demonstrate a

valid waiver of immunity under the TCHRA as to his racial-discrimination claim, and the trial

court erred in denying AISD’s plea to the jurisdiction on this claim.




                                                 24
       Circumstantial Evidence of Retaliation

               AISD argues that the trial court erred in denying its plea to the jurisdiction as to

Anderson’s claim of retaliation under the TCHRA for two independent reasons. AISD argues

that (1) Anderson failed to establish a prima facie case of retaliation, and (2) in the alternative,

that it established a legitimate nondiscriminatory reason for Anderson’s termination, and he

failed to raise a fact issue on whether that reason was a pretext.

               To establish a prima facie case of retaliation under Section 21.055, the Act’s

antiretaliation provision, an employee must show (1) he engaged in an activity protected by

the TCHRA, (2) he experienced a material adverse employment action, and (3) a causal link

exists between the protected activity and the adverse action. See Tex. Lab. Code § 21.005;

Alamo Heights, 544 S.W.3d at 781 (applying McDonnell Douglas framework to retaliation claim

under TCHRA and explaining that all aspects of framework are jurisdictional). As to the first

element, an employee engages in a protected activity when he, “under this chapter,” “opposes a

discriminatory practice,” “makes or files a charge,” “files a complaint,” or “testifies, assists, or

participates in any manner in an investigation, proceeding, or hearing.” Tex. Lab. Code § 21.055.

Because sexual harassment is a form of sex discrimination under Title VII and the TCHRA, it

is a “discriminatory practice” under Section 21.055, and opposition to sexual harassment is a

protected activity. San Antonio Water Sys. v. Nicholas, 461 S.W.3d 131, 137 (Tex. 2015). Here,

liberally construing Anderson’s pleadings, the only potentially protected activity alleged by

Anderson was his reporting to the Board of Trustees in his March 2018 letter that Herrera had

been accused of sexually harassing a subordinate.4


       4
         To the extent Anderson suggests that AISD retaliated against him for filing a grievance
complaining about the Department’s handling of the terroristic threat at Akins High School, we


                                                 25
               In addition, as the second element, the only potential retaliatory action taken by

AISD, as alleged by Anderson, occurred when he was transferred to a different work location,

suspended for three days, and, shortly thereafter, terminated from his employment. 5 However,

in his complaint to the TWC, Anderson stated only that he had been “terminated” “in retaliation

for his opposition to unlawful employment actions.” As a result, we construe Anderson’s

retaliation claim as a claim for retaliatory discharge. See County of Travis v. Manion, No. 03-11-

00533-CV, 2012 Tex. App. LEXIS 4004, at *6 (Tex. App.—Austin May 17, 2012, no pet.) (mem.

op.) (explaining that action under TCHRA requires “exhaustion of administrative remedies”

and that court will not construe complaint filed with TWC “to include facts that were initially

omitted” (quoting Harris v. David McDavid Honda, 213 F.App’x 258, 261 (5th Cir. 2006) (per

curiam) (not for publication))); see also Tex. Labor Code § 21.202 (complaint with TWC must

be filed not later than 180th day after date alleged unlawful employment practice occurred).

               AISD contends that Anderson failed to establish a prima facie case of retaliation

as to the third element because, it asserts, he failed to demonstrate that there is a causal link



disagree that this complaint constitutes activity protected by the TCHRA. The undisputed
factual allegations and the jurisdictional evidence establish that the grievance was not based on
discrimination protected by the TCHRA and that, consequently, the complaint was not “under
this chapter.” See Texas Dep’t of Transp. v. Lara, 625 S.W.3d 46, 59 (Tex. 2021) (“[T]o invoke
the protections of Section 21.055, the conduct relied on by the employee ‘must, at a minimum,
alert the employer to the employee’s reasonable belief that unlawful discrimination is at issue.”
(quoting Alamo Heights Indep. Sch. Dist. v. Clark, 544 S.W.3d 755, 786 (Tex. 2018))).
       5
          As previously mentioned, in his petition, Anderson lists other actions taken by AISD
that he contends were retaliatory. See supra fn.2. The TCHRA, however, does not protect
employees from all retaliatory employment actions, only actions that are materially adverse.
Alamo Heights, 544 S.W.3d at 788. Materially adverse “means it well might have dissuaded a
reasonable worker from making or supporting a charge of discrimination.” Id. (quoting
Burlington N. & Santa Fe Ry. v. White, 548 U.S. 53, 67-68 (2006)). While the other actions
alleged by Anderson may be unpleasant and annoying, they fail to rise to the level of material
adversity. See id.


                                               26
between his complaint of alleged sexual harassment in March 2018 and his termination in

April 2019. Second, and in the alternative, AISD argues that even if Anderson met his burden

to establish a prima facie case of retaliation under the first step of the McDonnell Douglas

burden-shifting framework, he failed to establish a valid waiver of immunity for his retaliation

claim because (1) AISD met its burden under the second step to produce a legitimate,

nondiscriminatory reason for terminating Anderson; (2) the burden shifted to Anderson under the

third step to raise a fact issue that AISD’s stated reason is a pretext and that he would not have

been terminated but for his reporting; and (3) Anderson failed to meet this burden.

                  All three burden-shifting steps of the McDonnell Douglas framework are

jurisdictional.    Alamo Heights, 544 S.W.3d at 783-84.         Consequently, both of AISD’s

arguments—one challenging whether Anderson met his burden under the first step, and the other

challenging whether Anderson met his burden under the third step—are potentially dispositive

of its jurisdictional challenge, and we will begin our analysis by considering AISD’s second

argument.     That is, applying McDonnell Douglas, we will assume without deciding that

Anderson met his initial burden to establish a prima facie case of retaliation—including the

prima-facie-case element of a “causal link between” his complaint of sexual harassment and his

termination. In light of this assumption, we will then examine whether AISD met its burden

under the second step of the McDonnell Douglas framework to produce evidence of a legitimate,

nondiscriminatory reason for its actions and, if so, whether Anderson met his burden of raising a

fact issue as to whether the stated reason is pretext and that he would not have been terminated

but for reporting sexual harassment. See Bermudez v. Texas Mut. Ins. Co., No. 03-17-00687-CV,

2018 Tex. App. LEXIS 7016, at *6-7 (Tex. App.—Austin Aug. 30, 2018, no pet.) (mem. op.)

(affirming trial court’s dismissal of retaliation claim on summary judgment because, assuming


                                               27
without deciding that plaintiff established prima facie case, plaintiff failed to raise fact issue that

defendant’s asserted reason was pretext).


Did AISD show a legitimate, nondiscriminatory reason for terminating Anderson?

               In support of its plea to the jurisdiction, AISD submitted sworn declarations from

Assistant Chief Envoy and Chief Ashley Gonzalez. In their declarations, Envoy and Gonzalez

detailed the events preceding Chief Gonzalez’s recommendation to terminate Anderson for what

they describe as “job performance deficiencies.”

               According to Assistant Chief Envoy’s declaration, on March 27, 2019, he sent a

memo to Chief Gonzalez concerning Anderson’s job performance unrelated to the grievance

filed by Herrera. In the memo, a copy of which was submitted by AISD with its plea, Envoy

summarizes his concerns with Anderson and then describes four incidents, occurring over the

previous twelve months, that illustrate “[Anderson’s] inability to lead and manage incidents.”

For example, Envoy describes an incident that occurred on March 14, 2018, where a parent with

a history of violence had threatened to shoot staff at an AISD middle school. After the incident

was reported to the AISD Police Department, Assistant Chief Envoy received a call from

acting Patrol Supervisor, Corporal Alex Phillips. In the call, Phillips asked Envoy to review the

contents of a notification e-mail about the threat that Phillips had drafted. Phillips explained to

Envoy that although Anderson had been informed of the threat, he was not available to review

the contents of the draft notification e-mail. After a few hours passed without receiving an

update about the incident, Envoy decided to call Anderson.            Envoy asked Anderson what

precautions had been put in place “to ensure the safety of students,” and Anderson stated, “he

had no updates on the incident.”



                                                  28
               Envoy also describes in his memo a similar incident that occurred on March 24,

2019. In his memo, Envoy states:


       [T]he department received information regarding an elementary student making
       social media threats. After receiving an email notification from Sgt. Ty Neal, I
       contacted Lt. Rodney Anderson and inquired why I was not informed of the
       incident. When speaking with Anderson, he provided inaccurate information
       regarding the specific facts involving the investigation, leading me to provide
       inaccurate information to district administration.”


According to Envoy, “It became apparent to me that Anderson was not overseeing this incident,

and it was necessary for me to prompt him to take appropriate steps in this incident.” Envoy

further states in his memo to Gonzalez that on March 26, he met with Anderson and “presented

to [him] the areas of concerns and events mentioned in this memo” and that during the meeting

“[Anderson] acknowledged his lack of involvement and gave little information.”

               In his declaration, Chief Gonzalez states that after receiving the March 27 memo

from Assistant Chief Envoy, he scheduled a disciplinary hearing with Anderson to discuss

the performance issues identified in the memo and “to provide [Anderson] an opportunity

to explain his side of the story.”    The hearing was conducted on March 29, 2019, while

the grievance investigation against Anderson was still pending.      According to Gonzalez’s

declaration, “[d]uring the hearing, [Anderson] failed to provide any valid reason for his job

performance deficiencies.” On April 1, 2019, Chief Gonzalez notified Anderson in writing that

he was suspended for three days without pay.

               As to the grievance investigation and Maresh’s findings, delivered on April 5,

2019, Gonzalez states in his declaration:




                                               29
       The final straw, although certainly not the sole basis for my recommendation of
       termination, was when I received the investigation summary pursuant to Austin
       ISD Board Policy DIA (Local), which concluded that [Anderson] retaliated
       against Sgt. Herrera after Sgt. Herrera filed a grievance against him. . . . Board
       Policy DIA (Local) prohibits retaliation against an employee who makes a claim
       alleging to have experienced discrimination or harassment, and I, as the Austin
       ISD Policy Department’s Chief of Police, do not tolerate retaliation in the
       workplace. . . . Therefore, given [Anderson’s] documented job performance
       deficiencies, coupled with the finding that he retaliated against Sgt. Herrera
       because he filed a grievance against [him], I placed [Anderson] on administrative
       leave without pay and recommended that Austin ISD terminate [Anderson’s]
       employment on April 5, 2019, which Dr. Medina approved effective April 10,
       2019. . . . In no event did [Anderson’s] race or complaints play any role
       whatsoever in my decision to recommend his termination of employment or
       another employment related decision.


              In short, the evidence submitted by AISD in support of its plea shows that

Anderson was suspended and then terminated because, in several instances, he had demonstrated

poor job performance in carrying out his duties and because a neutral investigator determined

that he retaliated against a fellow officer. We conclude that even if Anderson established a

prima facie case of retaliation, AISD met its burden under the second step of the McDonnell

Douglas framework to show that Anderson was suspended and then terminated for legitimate,

nondiscriminatory reasons.


Did Anderson create a fact issue as to whether AISD’s stated reason is a pretext?

              Because AISD successfully rebutted any presumption that it retaliated against

Anderson, the burden shifted to Anderson to show that the explanations offered by AISD were

not its true reason but were a pretext for retaliation. That is, even assuming Anderson met his

burden to establish a prima facie case of retaliation, to defeat AISD’s plea, he was required to

present evidence showing that he would not have been terminated “but for” his informing the

Board of that Herrera has been accused of sexual harassment. See Alamo Heights, 544 S.W.3d


                                              30
at 782; Democratic Schs. Research Inc. v. Rock, 608 S.W.3d 290, 311 (Tex. App.—Houston

[1st Dist.] 2020, no pet.). The but-for causation standard is significantly more difficult to prove

than prima facie causation. Alamo Heights, 544 S.W.3d at 782.

               In evaluating but-for causation evidence, we examine all the circumstances,

including the temporal proximity between the protected activity and the adverse action,

knowledge of the protected activity, expression of a negative attitude toward the employee’s

protected activity, failure to adhere to relevant established company policies, discriminatory

treatment in comparison to similarly situated employees, and evidence that the employer’s

stated reason is false. Id.; Moralez, 2021 Tex. App. LEXIS 6036, at *22. “Temporal proximity

is relevant to causation when it is ‘very close.’” Alamo Heights, 544 S.W.3d at 790. Here, the

undisputed allegations and the evidence show that Anderson was suspended and then terminated

approximately one year after his March 2018 letter to the Board of Trustees. There are no

allegations or evidence suggesting that Assistant Chief Envoy, Chief Gonzalez, or anyone else

involved in Anderson’s termination was aware of his anonymous letter to the Board or that they

were otherwise aware that Anderson had reported to the Board that Sergeant Herrera had been

accused of sexual harassment. Moreover, even if Envoy and Gonzalez were made aware of his

letter to the Board, Anderson has not alleged any facts or presented evidence suggesting that

Envoy, Gonzalez, or others in the Department expressed a negative attitude toward his informing

the Board of the alleged sexual harassment; that the Department failed to adhere to any

Department policy when it suspended and then terminated him; or that he was treated differently

than similarly situated employees who had not reported sexual harassment.            In short, we

conclude that the undisputed allegations and the jurisdictional evidence fail to raise a fact

question on the jurisdictional issue of whether Anderson would not have been terminated by the


                                                31
AISD Police Department “but for” his informing the Board of Trustees that one his co-workers,

Sergeant Herrera, had been accused of sexual harassment.

               Assuming without deciding that Anderson met his initial burden under the

McDonnell Douglas framework to establish a prima facie case of retaliation, he failed to meet his

subsequent burden to plead facts or present evidence showing that AISD’s stated reasons for

suspending and then terminating his employment were pretexual. Therefore, Anderson failed to

affirmatively demonstrate a valid waiver of immunity under TCHRA as to his retaliation claim,

and the trial court erred in denying AISD’s plea to the jurisdiction on this claim.


                                         CONCLUSION

               Because Anderson failed to affirmatively demonstrate a claim for which

immunity is waived, we reverse the trial court’s order denying AISD’s plea to the jurisdiction

and render judgment dismissing Anderson’s claims for lack of jurisdiction.



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Reverse and Dismissed

Filed: August 25, 2022




                                                 32